Buchanan, J.,
dissenting. I am of opinion that the privilege of the vendor has not been lost, in this case, for the reasons given in the dissenting opinion of Mr. Justice Ogden, and for the further reason, that it is shown by the record that Mrs. Gardanne obtained a judgment of separation of property, and for a large amount of dotal and paraphernal rights against her husband, which judgment was satisfied by a dation en paiement. This dation en paiement was after-wards set aside, by consent of parties, and execution issued upon the judgment, under which execution the movables, sold by plaintiffs to the husband, were seized by the sheriff, and purchased at sheriff’s sale by Mrs. Ga/rdanne. It is my opinion, that the satisfaction of Mrs. Gtmlanne’s judgment fixed her rights as regarded the creditors of her husband, and that the husband and wife could not legally, thereafter, place these creditors in duriori easu by subsequent conventions, reviving the judgment of the wife when once extinguished.